Citation Nr: 1316418	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  10-25 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for uterine fibroids and menorrhagia.

2.  Entitlement to service connection for other gynecological disorders, including ovarian cyst, metrorrhagia, abnormal pap smear, and Bartholin cyst.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a right wrist disorder.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine.

6.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

7.  Entitlement to an initial rating in excess of 10 percent for left upper extremity radiculopathy.

8.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

9.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

10.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to January 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, and St. Petersburg, Florida, respectively.

In a June 2010 rating decision, the RO increased the disability rating assigned to the Veteran's degenerative disc disease of the lumbar spine to 10 percent from the date of the grant of service connection.  Nevertheless, the Veteran is presumed to be seeking the highest possible rating, and therefore, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is associated with the claims file.

The Board notes that the Veteran has submitted new evidence since the last adjudication of her appeal.  However, in May 2012, her representative submitted a waiver of the RO's initial consideration of the evidence.  Therefore, the Board has accepted this evidence.

The Board has reviewed the Virtual VA claims file associated with the Veteran's appeal.  All pertinent evidence associated with the Virtual file is duplicative of evidence contained in the paper claims file.

All issues on appeal, other than the claims of entitlement to service connection for uterine fibroids, menorrhagia, and asthma, are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran has uterine fibroids and menorrhagia that began in service.

2.  The Veteran has asthma that began in service.



CONCLUSIONS OF LAW

1.  Uterine fibroids and menorrhagia were incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  Asthma was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision below, the Board has granted the Veteran's claim for service connection for uterine fibroids, menorrhagia, and asthma, and therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the requirements of the law have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

As an initial matter, the Board notes that record does not reflect, and the Veteran does not contend, that she engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The claimed disabilities being decided herein are not an enumerated chronic disease for VA compensation purposes entitled to service connection via a showing continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, a nexus must otherwise be established between the present disability and the disease or injury in service.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


I.  Gynecological Disorders

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for uterine fibroids and menorrhagia.

The Veteran's service treatment records show that the she was treated for and diagnosed with menorrhagia, uterine neoplasm, pelvic pain, low grade squamous intraepithelial lesion, and dismenorrhagia.  It was also noted that she was being followed for abnormal pap smears.

In December 2008, prior to her separation from service, the Veteran underwent a VA examination.  The examiner reviewed the claims file and performed a physical examination after which she was diagnosed with the following disorders: history of metrorrhagia and fibroids, doing well now; menorrhagia still problematic, but manageable at present; history of an abnormal pap, but most recent was normal; history of ovarian cysts, asymptomatic now and non-palpable; and, history of bartholin cyst abscess, but none now.  Thus, prior to the Veteran's separation, a VA examination did reveal a history of fibroids and menorrhagia that was still problematic, albeit manageable.  

A July 2010 private treatment record subsequently indicates that there were multiple uterine fibroids and a cyst in the left pelvis favored to be within the labia minor.  The assessment was uterine fibroids and menorrhagia.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge that she received treatment for her conditions at the Cleveland Clinic.  She stated that she had no residuals of the bartholyn's cyst and indicated that her conditions had been resolved, but that she continued to have heavy, painful bleeding.  She asserted that these problems started while she was on active duty.

The Board finds that, based on a review of the record, entitlement to service connection for uterine fibroids and menorrhagia is warranted.  The Veteran was diagnosed with and treated for both of these disabilities during service, continued to have menorrhagia at a VA examination provided immediately prior to her separation, and had diagnoses of both these disabilities in July 2010, which would have been less than two years after her military service.  During her May 2012 Board hearing, the Veteran also testified that symptoms of her menorrhagia had their onset during, and the Board finds her testimony competent, credible, and consistent with the medical evidence of record.  

Based on the foregoing, the Board finds that the evidence is at least evenly balanced as to whether the Veteran has uterine fibroids and menorrhagia that had their onset in service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, these claims are granted.  To the extent that the Veteran claims entitlement to service connection for any other gynecological disorders, this will be addressed in the remand portion below.


II.  Asthma

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for 

The Veteran's service treatment records show that she was found to have asthma in April 2008 and was treated for an acute exacerbation.

In February 2009, the Veteran underwent VA examination at which time she noted that she had an onset of asthma in 1987 or 1989.  She indicated that the disorder had been intermittent since then and noted that she uses an albuterol inhaler.  She also reported that the attacks were dependent upon the time of year and the environmental climate and that the last one occurred two weeks prior to the examination.  A pulmonary examination was normal, pulmonary function tests showed that spirometry was within normal limits, and there was no significant acute improvement to inhaled albuterol.  The entire study was within normal limits, and the examiner determined that there was no clinical evidence of asthma.  

Nevertheless, a June 2010 private medical record shows that the Veteran reported having a history of asthma for six years.  She was seeking an assessment for shortness of breath, and following an examination, the impression was mild persistent asthma.

In May 2012, the Veteran testified that she sought treatment for asthma during service.  She indicated that she went to the Cleveland Clinic after service and was diagnosed as having asthma.  She stated that she had been treated for asthma since November 1987.  She also asserted that a medical provider in service diagnosed borderline asthma so that she would not be discharged for medical reasons.  

Based on the foregoing evidence, the Board finds that service connection for asthma is warranted.  The Veteran was treated for an acute exacerbation of the disability during service, and a diagnosis was noted at that time.  Moreover, there is post-service medical evidence documenting a diagnosis of mild persistent asthma.  In addition, the Veteran testified that the acute exacerbations occurred intermittently, depending on the time of year and the environment.  As such, the Board finds that the lack of symptomatology demonstrated during the February 2009 VA examination in February 2009 should be given limited probative weight on the question of whether the Veteran has a current diagnosis of asthma.

A June 2010 post-service private record clearly shows a diagnosis of asthma, which is the same diagnosis made during the Veteran's period of service when it was accompanied by an acute exacerbation.  The Board finds that the evidence is at least in equipoise as to whether asthma had its onset during service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, entitlement to service connection for asthma is warranted, and the claim is granted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for uterine fibroids and menorrhagia is granted.

Subject to the provisions governing the award of monetary benefits, service connection for asthma is granted.


REMAND

The Board finds that further development is necessary prior to final adjudication of the claims remaining on appeal.

During her May 2012 hearing, the Veteran testified that she had been receiving physical therapy for her spine disabilities and radiculopathy several times per week at Sunrise Medical Center.  Following her hearing, the record was held open so that she could submit additional records.  The Veteran submitted one record from Sunrise Medical Group, which was a report of an MRI of the cervical spine.  Given the Veteran's report of attending physical therapy, it seems that could be other potentially relevant records from that facility.  Thus, on remand, the Veteran should be asked to submit a release so that the RO/AMC can request these records.

In addition, the Veteran testified during her hearing that she had been treated at the Cleveland Clinic for all of her disabilities at issue.  While records from this facility dated from April 2010to July 2010 are associated with the record, the Veteran testified that she has been continuously receiving treatment from the Cleveland Clinic since that time.  As such, there are other potentially relevant records not associated with the claims file.  Therefore, on remand, the Veteran should be asked to provide a release so that the RO/AMC may request these records.

Finally, during her Board hearing, the Veteran alleged that she was unable to maintain employment due to her disabilities.  The Board notes the Court's holding that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran made this allegation during her May 2012 Board hearing.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her claimed disorders.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  A specific request should be made for private medical records from the Sunrise Medical Center and the Cleveland Clinic that are not yet associated with the claims file.

2.  The RO/AMC should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

3.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated a consequence of the actions taken in the preceding paragraph.  Further development may include affording the Veteran a VA examination or obtaining a medical opinion.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


